DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “control unit” in independent claim 1 and “photon detection unit” in independent claims 1 and 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structures described in the specification as performing the claimed functions, and equivalents thereof.

35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections

Claim 2 is objected to because of the following informalities:  
a) in claim 2, line 4, a comma should be inserted between “hole” and through” and in line 5 a comma should be inserted between “passed” and “is” to clarify that it is the through hole that is formed.

Appropriate correction is required.


Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:  
a) as indicated above, under Claim Interpretation, the term “control unit” in claim 1 is being treated as a means-plus-function limitation.  As such it is limited to the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, there is no corresponding structure described in the specification.  So the scope of the term “control unit” is indefinite.

	b) as indicated above, under Claim Interpretation, the term “photon detection unit” in claims 1 and 8 is being treated as a means-plus-function limitation.  As such it is limited to the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, there is no corresponding structure described in the specification.  So the scope of the term “control unit” is indefinite.

	c) claim 2 is for a fluorescent testing system, yet it appears to include manufacturing steps and method of use steps:

    PNG
    media_image1.png
    169
    709
    media_image1.png
    Greyscale

	So, the statutory class of invention is not clear.  If the claimer were to be published in a patent the Public would not know whether they had to perform these method claims in order to infringe the claimed system.

	d) claim 3 is for a fluorescent testing system, yet it appears to include a manufacturing step:
	
    PNG
    media_image2.png
    89
    764
    media_image2.png
    Greyscale

	Applicant is requested to clarify whether the additional limitation of claim 3 is intended as a product-by-process limitation rather than an actual manufacturing step. 

	e) claim 4 recites “. . . . , one electrode of the dielectrophoresis electrode pair is arranged at a position where the external light is shielded.”  By this limitation does Applicant mean that the one electrode of the dielectrophoresis electrode pair is arranged at a position where the external light is shielded out by the one electrode from the photodiode (as described in Applicant’s specification paragraph [0071]), that is, that the one electrode is a light-shielding electrode, or that the one electrode of the 

	f) claim 6 states,

    PNG
    media_image3.png
    53
    704
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    136
    697
    media_image4.png
    Greyscale

Is Applicant actually claiming, by the underlined claim 6 limitation that during the manufacture of the system one piece of the test object was placed so as to cover the gap between the first electrophoresis electrodes and the second electrophoresis electrode?

g) in claim 8, last line, what is the scope of the term “capture material”?  Applicant’s disclosed capture material is, for example, silicon dioxide (specification paragraph [0050]), which would not be considered in the art as inherently capable of “capturing” biological or biochemical substances.  Note that if Applicant is being his own lexicographer please heed MPEP 2173.05(a).  

 


allowed to change . . . .”? Is the part changing shape or composition?  Also, is this limitation a method step in a device claim?

i) in claim 14, line 3, what is meant by the phrase “a capture material that captures the capture material”, especially as the capture material may be silicon dioxide (see the rejection of underlying claim 8 above)?

k) is the following underlined limitation in claim 14 intended as a product-by-process limitation

    PNG
    media_image5.png
    241
    719
    media_image5.png
    Greyscale
?

l) claim 14 does not appear consistent in terms of structural relationship of its elements.  Claim 14 recites in part 

    PNG
    media_image6.png
    120
    742
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    122
    713
    media_image7.png
    Greyscale

So apparently, the first dielectrophoresis electrode, the second dielectrophoresis electrode, and the gap between these two electrodes are covered by the capture material, if not also the capture layer, yet claim 14 further requires
 
    PNG
    media_image8.png
    93
    717
    media_image8.png
    Greyscale

It is not clear how such a through hole could exist if capture material already covers the first dielectrophoresis electrode, the second dielectrophoresis electrode, and the gap between these two electrodes. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Akin et al., “Real-Time Virus trapping and Fluorescent Imaging in Microfluidic Devices,” NanoLetters 2004 vol. 4, no. 2, pp. 257-259 (hereafter “Akin”) as evidenced by “Epifluorescence Microscope Basics” in the online ThermoFisher Scientific catalog Analyst, 2014, 139, 3708 (hereafter “Vistas”), Vykoukal et al. US 2012/0224053 A1 (hereafter “Vykoukal”), and Azimi et al. 
US 2011/0312666 A1 (hereafter "Azimi”).

Addressing claim 1, Akin discloses a fluorescent testing system (see the title and Figure 1(a)) comprising: 
an excitation light source that radiates excitation light to a test object flowing in a flow channel (see Figure 1(a) and note the following

    PNG
    media_image9.png
    222
    796
    media_image9.png
    Greyscale
See page 258.
As evidenced by ThermoFisher, epifluorescent microscopes contain a light source:

    PNG
    media_image10.png
    346
    941
    media_image10.png
    Greyscale

); 
a dielectrophoresis electrode pair that generates an electric field to draw the test object over the electrodes (this limitation may be inferred from the title, Figures 1(a) and 1(c), and the following

    PNG
    media_image11.png
    181
    767
    media_image11.png
    Greyscale


Betts evidences how one of ordinary skill in the art at the time of the effective filing date of the application would expect the interdigitated electrode arrays to appear if a top view were to be provide by Akin.  See in Betts the Abstract, Figure 1, and 
col. 4:20-27.  That is, the interdigitated electrode arrays is a pair of electrodes (17, 18) having alternating projections extending transverse to the direction of the fluid flow. ); and 


    PNG
    media_image12.png
    151
    809
    media_image12.png
    Greyscale

See page 257.).
Akin, as evidenced by ThermoFisher and Betts, though, does not clearly disclose a silicon integrated circuit provided with a photon detection unit that detects light by a photodiode.  In Akin the photon detection unit is a digital CCD camera 
 (note the following in Akin

    PNG
    media_image13.png
    230
    826
    media_image13.png
    Greyscale

	See Akin page 258. 
).  Moreover, even if the CCD camera of Akin could be construed as a silicon integrated circuit provided with a photon detection unit that detects light by a photodiode, the  dielectrophoresis electrode pair does not generate an electric field to draw the test object onto the photodiode by dielectrophoresis, but instead generates an electric field to draw the test object under the photon detection unit (see Akin 

Vistas discloses a silicon integrated circuit provided with a photon detection unit that detects light by a photodiode, the circuit being located underneath a microfluidic channel and being configured for fluorescent detection of biological and biochemical substances.  See the title, abstract, Figure 1, the first sentence in the last full paragraph on page 3709, and the first full sentence on page 3710.  
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to substitute the silicon integrated circuit provided with a photon detection unit of Vistas for the CCD camera of Akin because as taught by Vistas
		
    PNG
    media_image14.png
    251
    785
    media_image14.png
    Greyscale

	See Vistas 3709.
	Also, Azimi, which discloses a microfluidic device with triggered photodetection of fluorescing probe-target hybrid (see the title), states,

    PNG
    media_image15.png
    236
    389
    media_image15.png
    Greyscale

	Last, there is a reasonable expectation of success if the photodiodes of Vista were to be located under the electrophoresis electrodes of Akin. Vykoukal, for example, discloses using a CMOS image sensor capable of fluorescent detection, which is located beneath a microfluidic sample reservoir comprising dielectrophoresis electrodes, to perform a biological assay.  See in Vykoukal the Abstract, Figures 1 and 2, and paragraphs [0009], [0011], [0014], and [0060].  

	Akin, as evidenced by ThermoFisher and Betts, and as modified by Vista, Azimi, and Vykoukal does not seem to disclose that the control unit causes the excitation light source to radiate the excitation light to the test object drawn by the dielectrophoresis and causes the photon detection unit, after extinguishment of the excitation light, to detect fluorescence emitted from the test object.  
	Azimi discloses,

    PNG
    media_image16.png
    202
    412
    media_image16.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to configure the control unit of Akin, as evidenced by ThermoFisher and Betts, and as modified by Vista, Azimi, and Vykoukal to cause the photon detection unit, after extinguishment of the excitation light, to detect fluorescence emitted from the test object as taught by Azimi because Azimi states,

			
    PNG
    media_image17.png
    59
    379
    media_image17.png
    Greyscale

			
    PNG
    media_image18.png
    55
    384
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    699
    414
    media_image19.png
    Greyscale

		 
	Also, see in Azimi the section entitled Delayed Defection of Fluorescence, which begins at paragraph [0384], 
			
    PNG
    media_image20.png
    45
    384
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    60
    385
    media_image21.png
    Greyscale
 


Addressing claim 4, since the photodiode of Vistas would be located underneath the electrodes of Akin (

    PNG
    media_image22.png
    301
    1253
    media_image22.png
    Greyscale



    PNG
    media_image23.png
    427
    684
    media_image23.png
    Greyscale



Addressing claim 6, the additional limitations of this claim may be inferred from Figures 1(a)-(c) of Akin, with the particles of Akin being construed by the Examiner as test objects.


Addressing claim 8, Akin discloses a dielectrophoresis device (see the Abstract and Figure 1(a)) comprising: 
an excitation light source that radiates excitation light to a test object flowing in a flow channel (see Figure 1(a) and note the following

    PNG
    media_image9.png
    222
    796
    media_image9.png
    Greyscale
See page 258.
As evidenced by ThermoFisher, epifluorescent microscopes contain a light source:

    PNG
    media_image10.png
    346
    941
    media_image10.png
    Greyscale

); 
a dielectrophoresis electrode pair that generates an electric field to draw the test object over the electrodes (this limitation may be inferred from the title, Figures 1(a) and 1(c), and the following

    PNG
    media_image11.png
    181
    767
    media_image11.png
    Greyscale


Betts evidences how one of ordinary skill in the art at the time of the effective filing date of the application would expect the interdigitated electrode arrays to appear if a top view were to be provide by Akin.  See in Betts the Abstract, Figure 1, and 
col. 4:20-27.  That is, the interdigitated electrode arrays is a pair of electrodes (17, 18) having alternating projections extending transverse to the direction of the fluid flow. ), wherein 

Akin, as evidenced by ThermoFisher and Betts, though, does not clearly disclose a silicon integrated circuit provided with a photon detection unit that detects light by a photodiode.  In Akin the photon detection unit is a digital CCD camera 
 (note the following in Akin

    PNG
    media_image13.png
    230
    826
    media_image13.png
    Greyscale

	See Akin page 258. 
).  Moreover, even if the CCD camera of Akin could be construed as a silicon integrated circuit provided with a photon detection unit that detects light by a photodiode, the  dielectrophoresis electrode pair does not generate an electric field to draw the test object onto the photodiode by dielectrophoresis, but instead generates an electric field to draw the test object under the photon detection unit (see Akin 
Figure 1(a)).

	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to substitute the silicon integrated circuit provided with a photon detection unit of Vistas for the CCD camera of Akin because as taught by Vistas
		
    PNG
    media_image14.png
    251
    785
    media_image14.png
    Greyscale

	See Vistas 3709.
	Also, Azimi, which discloses a microfluidic device with triggered photodetection of fluorescing probe-target hybrid (see the title), states,

    PNG
    media_image15.png
    236
    389
    media_image15.png
    Greyscale

Last, there is a reasonable expectation of success if the photodiodes of Vista were to be located under the electrophoresis electrodes of Akin. Vykoukal, for example, discloses using a CMOS image sensor capable of fluorescent detection, which is located beneath a microfluidic sample reservoir comprising dielectrophoresis electrodes, to perform a biological assay.  See in Vykoukal the Abstract, Figures 1 and 2, and paragraphs [0009], [0011], [0014], and [0060].  
Akin, as evidenced by ThermoFisher and Betts, and as modified by Vista, Azimi, and Vykoukal, as discussed above, does not disclose having the gap between the electrodes be to as to be covered with one piece of capture material.  As a first matter, regarding this limitation, the Examiner will note that although Applicant’s disclosed “capture material“ is an inorganic material, such as silicon dioxide (Applicant’s specification paragraph [0050]), the Examiner broadly construes the term “capture material” to include a layer of biological or biochemical receptors.   
Vistas discloses covering the portion of the bottom of the flow channel over the photodiode with capture material.  See Vistas Figure 1(d).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide capture material as taught by Vistas over the photodiode in the 
	  

Addressing claim 10, again, as may be inferred from Akin Figure 1(a), Betts Figure 1, and Vistas Figure 1(d), a “one piece” of the capture material (one layer of the bioreceptors will cover the first dielectrophoresis electrode, the second dielectrophoresis electrode, and the gap between these two electrodes.      
	As for “a variable potential is applied to the first dielectrophoresis electrode…” note the following in Akin 
	
    PNG
    media_image24.png
    102
    701
    media_image24.png
    Greyscale

	See Akin page 257.
	One of ordinary skill in the dielectrophoresis art at the time of the effective filing date of the application would know how to adjust the dielectrophoresis electric field, if need be, for manipulating the HIV-1 Vif of Vistas. 

implicitly “a wire for controlling a voltage of the at least one dielectrophoresis electrode pair”, this wire not explicitly disclosed to be formed by using a wiring layer below the at least one dielectrophoresis electrode pair.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to so form this wire, in the silicon base in Akin Figure 1(a), as otherwise the wire would have to extend through the flow path and so at least partially be immersed in sample solution, which would not be desirable as it would unnecessarily complicate manufacturing of the device by requiring special covering for the wire and seals for the ends of the wire portion in the flow path in order to protect the conducting path within the wire, to electrically insulate the wire so that it does not adversely affect the dielectrophoresis field, and to prevent adsorption of sample constituents in the fluid flow onto the wire.  




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akin, as evidenced by ThermoFisher and Betts, and in view of Vista, Azimi, and Vykoukal  as applied to claims 1, 4, 6, 8, and 10 above, and further in view of Tai et al. US 6,287,831 B1 (hereafter “Tai”) and Cheng et al. US 6,071,394 (hereafter “Cheng”).


 Tai discloses a flow-through cell comprising a pair of interdigitated electrodes to which a predetermined high electric field is applied by which a cell membrane of a cell as the test object is broken.  See the Abstract, Figures 1A, 1B, and 2D, and col. 3:28-45. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to include in the silicon integrated circuit of Akin, as evidenced by ThermoFisher and Betts, and as modified by Vista, Azimi, and Vykoukal an electrode pair as taught by Tai because this will greatly expand the usefulness of the system as it could then also be used to analyze cells and cell components in addition to viruses (Akin) and virus components (Vista).  For example, Tai states,

    PNG
    media_image25.png
    68
    393
    media_image25.png
    Greyscale

(see col. 1:36-39) and Cheng discloses separating cells using dielectrophoresis and then electronic lysing the separated cells to perform a DNA analysis (see the Abstract,  col. 1:40 – col. 2:49, and col. 4:50-61).  Moreover, the electrodes of Tai are clearly compatible with the flow-cell arrangement of the system of Akin, as evidenced by ThermoFisher and Betts, and as modified by Vista, Azimi, and Vykoukal as both the .    
	

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Akin, as evidenced by ThermoFisher and Betts, and in view of Vista, Azimi, and Vykoukal  as applied to claims 1, 4, 6, 8, and 10 above, and further in view of James et al. 
US 7,744,737 B1 (hereafter “James”).

Addressing claim 13, Akin, as evidenced by ThermoFisher and Betts, and as modified by Vista, Azimi, and Vykoukal does not disclose that “the at least one dielectrophoresis electrode pair includes a plurality of dielectrophoresis electrode pairs, and a part of the plurality of dielectrophoresis electrode pairs is allowed to change whether an electric field is applied, or an amplitude or frequency of the electric field, independently from the other of the plurality of dielectrophoresis electrode pairs.”
James discloses a microfluidic device comprising a flow path having at its bottom, in one embodiment, a dielectrophoresis electrode pair that includes a plurality of dielectrophoresis electrode pairs, and a part of the plurality of dielectrophoresis electrode pairs is allowed to change whether an electric field is applied, or an amplitude or frequency of the electric field, independently from the other of the plurality of dielectrophoresis electrode pairs.  See the Abstract, Figures 1(a)-(c) and 2(b), and 
col. 5:66 – col. 6:5.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the one dielectrophoresis electrode pair in . 
	 





Allowable Subject Matter

Claims 2, 3, 7, 9, 11, and 14 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

a) the International Search Report for International Application no. PCT/JP2017/027991 cites JP 2005-506093 A as an “X” document against claims  as required by independent claim 8 of U.S. application 16/345630.

b) in claim 2 the combination of limitations requires “a through hole through which one piece of the test object is inserted and the fluorescence is passed is formed at a position of the photodiode in plan view in the capture layer.” Applicant’s specification states,

    PNG
    media_image26.png
    266
    658
    media_image26.png
    Greyscale



c) claims 3 and 7 depends from allowable claim 2.

d) in claim 9 the combination of limitations requires that “the second dielectrophoresis electrode is provided around the first dielectrophoresis electrode with the gap in between.[italicizing by the Examiner]”
	In contrast, in the dielectrophoresis device of Akin, as evidenced by ThermoFisher and Betts, and as modified by Vista, Azimi, and Vykoukal, the first dielectrophoresis electrode and the second dielectrophoresis electrode are interdigitated (see Betts Figure 1 to see how they would be expected to appear, if they could be viewed completely from the top of the device). 



f) in claim 14 the combination of limitations requires “. . . . a through hole through which one piece of the capture material is inserted is formed at a position of the gap in plan view between the first dielectrophoresis electrode and the second dielectrophoresis electrode in the capture layer. “  
Applicant’s specification states,

    PNG
    media_image26.png
    266
    658
    media_image26.png
    Greyscale

In contrast, while it perhaps would have been obvious to provide in the system of Akin as modified by various secondary references as discussed in the rejection of claim 1 above under 35 U.S.C. 103 a capture layer (although Applicant’s disclosed “capture layer “ is an inorganic structure, the Examiner broadly construes the term “capture layer” to include a layer of biological receptors) that captures the test object above the electrophoresis pair, in light of Vista Figure 1(d), there is no teaching or suggestion in the prior art of record of providing a through hole as claimed, .	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

	/ALEXANDER S NOGUEROLA/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	January 15, 2021